Per Curiam.

The false swearing of the defendant justified the court in finding him guilty of contempt of court. 63 Hun, 195; 133 N. Y. 690; 9 Misc. Rep. 171. The fine, $938.26, and $30 costs, being the amount of the judgment and usual supplementary costs, was not excessive because it appears that the value of the chattels transferred by him exceeded that sum by several hundred dollars. It does not appear that chattels were mortgaged, although it is intimated in some of the affidavits submitted that such is the case. But no sworn statement appears in the record submitted to us that such mortgage was made. We must, therefore, assume that at the time, after the transfer mentioned, the chattels were free and clear of all incumbrances.
The order mnst be affirmed, with costs.
Present: Fitzsimons, Ch. J.; O’Dwyer and Schuchman, JJ,
Order affirmed, with costs.